DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2022 has been entered.
Claim 32 is cancelled and claims 33-40 are new.  Claims 27-31 were previously withdrawn.  Claims 1-26 and 33-40 are pending examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 and 33-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the solid residue" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the recitation “A method of processing a pulse protein material, which comprises: effecting hydrolysis of the pulse protein material, optionally adjusting the pH of they hydrolyzed pulse protein material, then separating the hydrolyzed pulse protein material to form a soluble fraction and processing the soluble fraction to provide a pulse protein hydrolysate which is substantially completely soluble throughout the pH range of about 2 to about 7” renders the claim indefinite. 
First, given the step of adjusting the pH of the hydrolyzed pulse protein material is optional, it is not clear if the separating of the hydrolyzed pulse protein material to form a soluble fraction and processing the soluble fraction to provide a pulse protein hydrolysate which is substantially soluble through the pH range of about 2 to about 7 is required.  Even if the optional step is “adjusting the pH of the hydrolyzed pulse protein material,” it is not clear what the hydrolyzed pulse protein material is separated from.
Regarding claim 3, the recitation of method steps that include rehydrating the neutral dry powder pulse protein product and ending with washing the residual solids renders the claim indefinite.  It is not clear if these steps are conducted in addition to the steps of claim 1 or further limit the steps of claim 1.
Regarding claims 6, 9, 12 and 14, the recitation of methods steps that include rehydrating the neutral dry powder pulse protein product and ending with washing the residual solids renders the claims indefinite.  It is not clear if these steps are conducted in addition to the steps of claim 1 or further limit the steps of claim 1.
Regarding claims 7, 10, 13, 15, 20 and 25, the recitations “wherein the washed residual solids” renders the claim indefinite because it is not clear what limitation is encompassed by the phrase “wherein the washed residual solids.”
Regarding claim 9, the recitation of methods steps that include rehydrating the neutral dry powder pulse protein product and ending with washing the residual solids renders the claim indefinite.  It is not clear if these steps are conducted in addition to the steps of claim 1 or further limit the steps of claim 1.
Regarding claims 19 and 22, the recitation of method steps that include adjusting the optionally diluted pulse protein solution to a pH of about 6.0 to about 8.0 and ending with washing the residual solids by mixing them with water renders the claims indefinite because it is not clear if these steps are conducted in addition to the steps of claim 1 or further limit the steps of claim 1.
Regarding claims 33-40, the recitation “wherein the pulse protein hydrolysate provides no astringency in acidic solution” renders the claim indefinite because it is not clear which hydrolysate displays this property, the first, second or both.  Note claim 1 recites “washing the solid residue to provide a second pulse protein hydrolysate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Aluko et al. (“Determination of Nutritional and Bioactive Properties of Peptides in Enzymatic Pea, Chickpea, and Mung Bean Protein Hydrolysates”, Journal of AOAC International, Vol. 91, No. 4, 2008, pp. 947-956).
Regarding claims 1 and 33, Aluko et al. disclose a method of producing enzymatic hydrolysates from a pulse protein isolate (pea, mung bean or chickpea) comprising the steps of: (a) obtaining a pulse protein isolate and adding water to obtain a slurry; (b) treating the slurry with alcalase and/or nuetrase (i.e. proteolytic enzyme) (c) inactivating the proteolytic enzymes by heat treating the hydrolysed protein slurry; (d) centrifuging the slurry to obtain a supernatant of soluble peptides and residual solids; (e) drying the supernatant to obtain a pulse protein hydrolysate; (f) hydrating the dried supernatant (i.e. soluble peptides) and passing through a 3kDa MWCO membrane to obtain a permeate and retentate; and (g) drying the permeate and retentate (p. 947-949/Preparation of Protein Substrates, Bioactive Protein-Derived Peptides, Figure 1).
	However, given the residual solids obtained by the process of Aluko et al. would necessarily comprise protein material, including hydrolyzed material, it would have been obvious to have further processed the residual solids, by, for example washing and drying, to obtain a second pulse protein hydrolysate composition.  The washing step would be expected to remove impurities.
Given  Aluko et al. disclose pulse protein hydrolysate products (e.g. from supernatant and residual solids) prepared as presently claimed, it necessarily follows the products would display the claimed solubility, perceived astringency when consumed as part of an acidic beverage, and improved Amino Acid Score.
	Given Aluko et al. disclose a method substantially similar to that presently claimed, intrinsically the resulting pulse protein hydrolysate would not exhibit any perceived astringency in an acidic solution.

 Claims 2, 4, 6, 7, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Aluko et al. (“Determination of Nutritional and Bioactive Properties of Peptides in Enzymatic Pea, Chickpea, and Mung Bean Protein Hydrolysates”, Journal of AOAC International, Vol. 91, No. 4, 2008, pp. 947-956) as applied to claim 1, and further in view of Segall et al. (US 2014/0017379).
                Regarding claims 2, 4, 6 and 7, Aluko et al. disclose all of the claim limitations as set forth above.  While Aluko et al. disclose a process of producing a pulse protein hydrolysate using a pulse protein isolate as a starting material (p. 947-948/Preparation of Protein Substrates, Fig. 1), the reference is silent with respect to the properties of the starting pulse protein isolate.  
	Segall et al. teach a pulse protein product having a protein content of at least about 60 wt% which have a natural pH in aqueous solution of about 6 to about 8 and lacks the characteristic flavors of current commercial pulse protein products, e.g. green, beany, and or vegetable flavors ([0014], [0044], [0046]).
	Aluko et al. and Segall et al. are combinable because they are concerned with the same field of endeavor, namely, pulse protein products.  Given Aluko et al. disclose the use of pulse protein isolates generally, since Segall et al. teach a pulse protein isolate lacking undesirable flavors often found in commercial pea protein isolate products, it would have been obvious to one of ordinary skill in the art to have used the pulse protein isolate taught by Segall et al. in the process of Aluko et al. 
 	 Given the combination of Aluko et al. and Segall et al. disclose a method substantially similar to that presently claimed, intrinsically the resulting pulse protein hydrolysate would not exhibit any perceived astringency in an acidic solution.

Claims 8, 14, 15, 17, 18, 24, 25 and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Aluko et al. (“Determination of Nutritional and Bioactive Properties of Peptides in Enzymatic Pea, Chickpea, and Mung Bean Protein Hydrolysates”, Journal of AOAC International, Vol. 91, No. 4, 2008, pp. 947-956) as applied to claim 1, and further in view of Segall et al. (US 2016/0050956).
Regarding claims 8, 17, 18, 24 and 25, Aluko et al. disclose all of the claim limitations as set forth above.  While Aluko et al. disclose a process of producing a pulse protein hydrolysate using pulse protein isolate as a starting material (p. 947-948/Preparation of Protein Substrates, Fig. 1), the reference is silent with respect to the properties of the starting pulse protein isolate.  
Segall et al. teach a pulse protein product designated 810A having a protein content of at least about 60 wt% which lacks the characteristic flavors of current commercial pulse protein products, e.g. green, beany, and or vegetable flavors (Abstract, [0166]).  Segall et al. teach the pulse protein material is obtained by extracting pulse protein source with water to form an aqueous pulse protein solution, at least partially separating the aqueous pulse protein solution from residual pulse protein source, adjusting the pH of the aqueous pulse protein solution to a pH of about 1.5 to about 3.4 to solubilize the bulk of the protein and form an acidified pulse protein solution then separating the acidified pulse protein solution from the acid insoluble solid material (Abstract).  Segall et al. teach the acidified pulse protein solution may be dried following optional concentration and diafiltration to form a pulse protein product, which may be an isolate (Abstract).
Aluko et al. and Segall et al. are combinable because they are concerned with the same field of endeavor, namely, pulse protein products.  Given Aluko et al. disclose the use of pulse protein isolates generally, since Segall et al. teach a pulse protein isolate lacking undesirable flavors often found in commercial pea protein isolate products, it would have been obvious to one of ordinary skill in the art to have used the pulse protein isolate taught by Segall et al. in the process of Aluko et al. 
	Given the combination of Aluko et al. and Segall et al. disclose a method substantially similar to that presently claimed, intrinsically the resulting pulse protein hydrolysate would not exhibit any perceived astringency in an acidic solution.

Claims 1 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (EP 1 512 328) in view of Tömösközi et al. (“Isolation and study of the functional properties of pea proteins” , Nahrung/Food, 45, No. 6, (2001), pp. 399-401).
	Regarding claims 1 and 33, Gao et al. disclose a process of preparing a soy protein hydrolysate comprising the steps of: (a) mixing soy protein isolate with water at about 24º to about 55ºC to obtain a past comprising about 10 to about 20% soy protein at a pH of about 6.5 to about 8.0; (b) adding enzyme or a mixture of enzymes (i.e. proteolytic enzyme) to the soy paste to form a hydrolytic mixture; (c) incubating the hydrolytic mixture for about 0.5 to about 5 hours at a temperature of about 24º to about 55ºC to obtain an incubated hydrolytic mixture; (d) heating the incubated hydrolytic mixture at a temperature of about 80º to about 100ºC for about 10 sec to about 25 minutes to deactivate the enzyme or the mixture of enzymes to obtain a soy protein hydrolysate wherein the soy protein hydrolysate contains the soluble soy protein material; (d) adjusting the pH of the soy protein hydrolysate to about 3.5 to about 5.5; (e) centrifuging the pH adjusted soy protein hydrolysate to separate the soluble soy protein from insoluble soy protein (i.e. residual solids); (f) drying the separated soluble soy protein to obtain a soluble soy protein (i.e. soy hydrolysate); (g) drying the insoluble soy protein to obtain to obtain modified soy protein (i.e. a soy protein hydrolysate with high molecular weight peptides ([0017], [0019]-[0024], [0031]).  
	While Gao et al. disclose drying the insoluble protein, the reference is silent with respect to washing.  However, the person of ordinary skill in the art would have been motivated to wash the residual solids to remove any impurities before drying.
	Gao et al. also disclose that when the soluble soy protein is to be used in high acid products, the pH of the hydrolyzed mixture is adjusted to about pH 4.5 prior to centrifugation ([0030]).       
	While Gao et al. disclose a process of preparing a hydrolysate from soy protein, the reference is silent with respect to pulse protein.
	Tömösközi et al. teach the functional properties of pea proteins.  Tömösközi et al. teach the main raw material for industrial production of food protein isolates and concentrates is soybeans due to their high protein content and well developed technology (p. 399/1. Introduction).  Tömösközi et al. teach that other legume seeds, including pea, have been considered raw materials for the production of food proteins (p. 33/1. Introduction).  Tömösközi et al. teach the functional properties of pea protein isolates are similar to those of soy protein (Abstract).  
	Given Tömösközi et al. teach the functional equivalence of pea protein isolates and soy protein isolates in many food applications, since Gao et al. teach a process of preparing soy protein hydrolysate from soy protein isolate to obtain a soluble soy protein with superior functional properties, it would have been obvious to one of ordinary skill in the art to have tried the process of Gao et al. using a pea protein isolate.
	Given the combination of Gao et al. and Tömösközi et al. disclose a method substantially similar to that presently claimed, intrinsically the resulting pulse protein hydrolysate would not exhibit any perceived astringency in an acidic solution.

Claims 2-7, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (EP 1 512 328) in view of Tömösközi et al. (“Isolation and study of the functional properties of pea proteins”, Nahrung/Food, 45, No. 6, (2001), pp. 399-401) as applied to claim 1, and further in view of Segall et al. (US 2014/0017379).
Regarding claims 2-4, 6, 34 and 35, modified Gao et al. disclose all of the claim limitations as set forth above.  Gao et al. and Tömösközi et al. are silent regarding the claimed “neutral dry powder.”
Segall et al. teach a pulse protein product having a protein content of at least about 60 wt% which have a natural pH in aqueous solution of about 6 to about 8 and lacks the characteristic flavors of current commercial pulse protein products, e.g. green, beany, and or vegetable flavors ([0014], [0044], [0046]).
	Gao et al. and Segall et al. are combinable because they are concerned with the same field of endeavor, namely, food protein isolates.  Given the combination of Gao et al. and Tömösközi et al. suggest a process of producing a protein hydrolysate from pea protein, since Segall et al. teach a pulse protein isolate lacking undesirable flavors often found in commercial pea protein isolate products, it would have been obvious to one of ordinary skill in the art to have used the pulse protein isolate taught by Segall et al. in the process of Gao et al. 
Given the combination of Gao et al., Tömösközi et al. and Segall et al. disclose a method substantially similar to that presently claimed, intrinsically the resulting pulse protein hydrolysate would not exhibit any perceived astringency in an acidic solution.
	Regarding claim 5, modified Gao et al. disclose all of the claim limitations as set forth above.  Gao et al. also disclose that the residual solids are dispersed in water and the pH adjusted to about 6.8 to about 7.2 and dried to produce a modified protein product ([0031]).
	
Claims 8-26 and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (EP 1 512 328) in view of Tömösközi et al. (“Isolation and study of the functional properties of pea proteins”, Nahrung/Food, 45, No. 6, (2001), pp. 399-401) as applied to claim 1, and further in view of Segall et al. (US 2016/0050956).
 Regarding claims 8-10, 12-15, 17-20, 22-25 and 36-40, modified Gao et al. disclose all of the claim limitations as set forth above.  Gao et al. and Tömösközi et al. are silent regarding the claimed pulse protein material.
Segall et al. teach a pulse protein product designated 810A having a protein content of at least about 60 wt% which lacks the characteristic flavors of current commercial pulse protein products, e.g. green, beany, and or vegetable flavors (Abstract, [0166]).  Segall et al. teach the pulse protein material is obtained by extracting pulse protein source with water to form an aqueous pulse protein solution, at least partially separating the aqueous pulse protein solution from residual pulse protein source, adjusting the pH of the aqueous pulse protein solution to a pH of about 1.5 to about 3.4 to solubilize the bulk of the protein and form an acidified pulse protein solution then separating the acidified pulse protein solution from the acid insoluble solid material (Abstract).  Segall et al. teach the acidified pulse protein solution may be dried following optional concentration and diafiltration to form a pulse protein product, which may be an isolate (Abstract).
Gao et al. and Segall et al. are combinable because they are concerned with the same field of endeavor, namely, food protein isolates.  Given the combination of Gao et al. and Tömösközi et al. suggest a process of producing a protein hydrolysate from pea protein, since Segall et al. teach a pulse protein isolate lacking undesirable flavors often found in commercial pea protein isolate products, it would have been obvious to one of ordinary skill in the art to have used the pulse protein isolate taught by Segall et al. in the process of Gao et al. 
Given the combination of Gao et al., Tömösközi et al. and Segall et al. disclose a method substantially similar to that presently claimed, intrinsically the resulting pulse protein hydrolysate would not exhibit any perceived astringency in an acidic solution.
	Regarding claim 11, 16, 21 and 26, modified Gao et al. disclose all of the claim limitations as set forth above.  Gao et al. also disclose that the residual solids are dispersed in water and the pH adjusted to about 6.8 to about 7.2 and dried to produce a modified protein product ([0031]).
Response to Arguments
Applicant's arguments filed March 8, 2022 have been fully considered but they are not persuasive. 
The rejection of claims 1 and 32 under 35 U.S.C. 103 in view of Erikson et al. has been withdrawn in light of Applicants’ arguments and amendments filed March 8, 2022. 
Aluko-
Applicants submit, “it is unclear how this combination of art would be said to render obvious claims where the residual solids are washed.”
	It is the Examiner’s position, given the residual solids obtained by the process of Aluko et al. would necessarily comprise protein material, including hydrolyzed material, it would have been obvious to have further processed the residual solids, by, for example washing and drying, to obtain a second pulse protein hydrolysate composition.  The washing step would be expected to remove impurities.
Gao-
	Applicants submit “Gao does not describe washing of the residual solids to provide a second pulse protein hydrolysate.”
While Gao et al. disclose drying the insoluble protein, the reference is silent with respect to washing.  However, the person of ordinary skill in the art would have been motivated to wash the residual solids to remove any impurities before drying.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759